DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-20 drawn to a method of treating a feedstock powder in the reply filed on February 11, 2022 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 is missing a period “.” at the end. Please add “.” To the end of claim 2. Appropriate correction is required.

Claim Interpretation
The limitation “measured using ISO 9276-6” will be interpreted to require the manipulation of any of the process steps set forth in the standard ISO 9276-6 for measuring sphericity.
Claims 16, 17, and 19 have numerical values modified by the word “about”. Paragraph [0024] of the specification as filed states “as used herein, terms of approximation, such as ‘approximately,’ ‘substantially,’ or ‘about,’ refer to being within a ten percent margin of error”; therefore, the numerical values modified by “about” in claims 16, 17, and 19 will be interpreted to encompass values within a ten percent margin of error of the recited numerical values.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially surrounding” in the last line of claim 2 is a relative term which renders the claim indefinite. The term “substantially surrounding” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0024] of the specification as filed states “as used herein, terms of approximation, such as ‘approximately,’ ‘substantially,’ or ‘about,’ refer to being within a ten percent margin of error”; however, “substantially surrounding” as claimed does not recite a numerical value of which a ten percent margin can be determined. Further the phrase “substantially surrounding” is indefinite because the claim does not set forth what the hot gas sheath flow surrounds.
The term “substantially cylindrical” in claim 11 is a relative term which renders the claim indefinite. The term “substantially cylindrical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0024] of the specification as filed states “as used herein, terms of approximation, such as ‘approximately,’ ‘substantially,’ or ‘about,’ refer to being within a ten percent margin of error”; however, .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 14-15 is/are rejected under 35 U.S.C 102(a)(1) and 102(a)(2) as being anticipated by Sungail (US20200078861), cited in the IDS dated November 2, 2021.
Regarding claim 1, Sungail discloses a method of treating a feedstock powder of feedstock particles (starting tantalum powder) [0015], [0022] in a powder treatment assembly [0066].  Sungail discloses directing the feedstock powder from a feedstock discharge nozzle (feeding nozzle) into a plasma chamber (feeding rate of the starting tantalum powder into the 
Regarding claim 2, Sungail discloses supplying the sheath gas is “for the plasma” [0066], that the gas carrying the powder feed is separate from the sheath gas ([0066], [0151], Table 1), and Sungail teaches exposing the feedstock powder to a plasma field generated by a plasma source separate from the feed nozzle (distance from the plasma torch to the feeding nozzle or the probe position can be adjusted or varied [0066]). Paragraph [0024] of the specification states “the terms ‘upstream’ and ‘downstream’ refer to the relative direction with respect to the motion of an object or a flow of fluid. For example, ‘upstream’ refers to the direction from which the object has moved or fluid has flowed, and ‘downstream’ refers to the direction to which the object is moving or the fluid is flowing.” The arrangement of the feed nozzle, the plasma torch, and the sheath gas for the plasma torch disclosed by Sungail [0066], [0151], therefore, requires discharging the gas sheath flow downstream of the feedstock discharge nozzle, in view of the present disclosure, the hot gas sheath flow substantially surrounding some aspect of the process.
Regarding claim 14 Sungail discloses the gas sheath flow comprises argon [0066], [0151].
.

Claim(s) 1, 5-8, 10-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayce (US3989512).
Regarding claim 1, Sayce discloses a method of treating a feedstock powder of feedstock particles (the heat treatment of particulate materials column 1 lines 5-6, 40-41) in a powder treatment assembly (heater assembly column 1 lines 29-39). Sayce discloses directing the feedstock powder from a feedstock discharge nozzle into a plasma column (column 1 line 65 to column 2 line 2), in a cathode assembly (column 6 lines 8-34), as the cathode assembly is shown in a casing (Fig. 3), the cathode assembly with plasma column meets the broadest reasonable interpretation of a plasma chamber.  Sayce further discloses that the plasma column to which the feedstock powder is introduced is injected into a further plasma chamber (high enthalpy zone column 1 line 45, within reactor housing 8 Fig. 3 column 6 lines 8-21) wherein heat treatment occurs at the convergence of the plasma column with plasma jets formed by a plurality of anodic plasma jets (column 2 lines 29-41) within a reactor of the powder treatment assembly (Figs 1, 3). Sayce discloses exposing the feedstock powder to a plasma field generated by a plasma source to form a treated powder (column 1 line 65 to column 2 line 2, the majority of the particles being treated pass through the reaction zone column 2 lines 39-41, column 3 lines 4-13, column 5 lines 10-35, column 6 lines 43-49). Sayce discloses that the heat treatment spheroidizes the particles (column 3 lines 17-21, column 6 lines 64-68, column 7 lines 8-12, 15-17) which necessitates by definition, having treated particles with an increased sphericity relative to the feedstock particles. Sayce discloses supplying a gas sheath that protects the cathode electrode (a gas-shielded non-consumable electrode column 1 lines 53-56, sheath gas introduced around the cathode column 2 lines 53-58). Sayce shows that the sheath 
Regarding claim 5, Sayce discloses the plasma source comprises a plurality of plasma torches (plurality of anodic plasma torches column 1 lines 31-34, column 2 lines 29-41, Figs. 1, 3). Sayce further discloses an alternative embodiment comprising a plurality of cathode plasma torches (column 2 lines 2-5).
Regarding claim 6, Sayce discloses each of the plurality of plasma torches generate a plasma jet directed at an angle relative to the plasma column axis (column 2 lines 6-15), and that the plasma column introduces the feedstock powder to the reaction area (Figs. 1-3, column 6 lines 8-21); therefore, Sayce discloses that plasma torches generate a plasma jet directed at an angle relative to a flow direction of the feedstock powder. Sayce discloses plasma jets to converge at a focal point (conduction region of confluence 4 Fig. 1, abstract, column 1 lines 43-51) below the cathode assembly comprising feedstock discharge nozzle (Figs. 1-3). In the alternative embodiment comprising multiple cathode plasma torches, Sayce discloses a focal point of the cathode plasma jets below the point of feedstock discharge (column 2 lines 2-5), and that the feedstock is discharged from a nozzle (column 1 line 65 to column 2 line 2), and as each plasma torch must necessarily have some central axis, the plasma torch must necessarily be placed at some angle with respect to the particle feedstock. Note that 0                        
                            °
                        
                     and 90                        
                            °
                        
                     are measurements of an angle.
Regarding claim 7, Sayce discloses moving the cathode assembly comprising the feedstock discharge nozzle along a vertical direction (column 6 lines 37-41) within the plasma chamber (reactor housing 8 Fig. 3).

Regarding claim 10, as Sayce discloses directing the feedstock powder from a feedstock discharge nozzle into a plasma column (column 1 line 65 to column 2 line 2), in a cathode assembly (column 6 lines 8-34); Sayce discloses exposing the feedstock powder to a plasma field generated by a plasma source to form a treated powder (column 1 line 65 to column 2 line 2, column 6 lines 43-49), and Sayce discloses that the sheath gas is introduced to the cathode assembly upstream of feedstock particles (column 6 lines 8-34, Fig. 3), the activity which Sayce discloses in the cathode alone meets all limitations of present claim 1. Within the cathode assembly, Sayce discloses that the sheath gas is distributed within a conduit defined around the interior of the plasma chamber (a rod terminating in a tungsten tip is radially spaced from a copper shield by which it is surrounded to provide an annular conduit for flow of a cathode sheath gas to the tip, which conduit communicates at the upper end of the cathode with gas supply tubing column 6 lines 8-13). As an annular conduit is an enclosed, open space, the annular conduit meets the broadest reasonable interpretation of a chamber.
Regarding claim 11, Sayce discloses that the sheath gas conduit, which distributes the sheath gas, thereby defining the sheath gas flow, is annular (column 6 lines 8-13) which is a substantially cylindrical shape.
Regarding claim 12, Sayce discloses that the sheath gas conduit and the plasma chamber are defined by their positions with respect to a centrally located cathode rod (column 6 
Regarding claim 14, Sayce discloses the gas sheath flow comprises argon (column 2 lines 56-58).
Regarding claim 15, Sayce discloses that exposing the feedstock powder to the plasma field comprises: introducing the feedstock powder into the plasma field such that at least a portion a surface of the feedstock particles melts or evaporates to increase the sphericity of the feedstock particles (column 3 lines 14-16, 26-29, column 6 lines 61-64).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sungail (US20200078861) as applied to claim 1 above.
Regarding claim 20, Sungail discloses that the purity of the starting material is “even more preferably 99.99% Ta or greater, or 99.995% Ta or greater or 99.999% Ta or greater” [0142]. The range of 99.999% Ta or greater encompasses pure tantalum (a metal) with sufficient specificity to anticipate pure Ta. See MPEP2131.03(II). Alternatively, if 99.999% or greater Ta is not sufficient specificity to anticipate pure metal, a range defined by 99.999% or greater Ta narrowly encompasses pure Ta (100%), and when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim Rejections - 35 USC § 103
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungail (US20200078861) as applied to claim 1 above.
Regarding claims 16 and 17, Sungail discloses several different potential ranges for feedstock particle sizes [0069-71], of which Sungail discloses the average particle size can be from about 0.5 micron to about 10 microns, or from about 5 microns to about 25 microns, or from about 15 microns to about 45 microns, or from about 35 microns to about 75 microns, or from about 55 microns to about 150 microns, or from about 105 microns to about 250 microns (1 µm = 1 micron) [0071]. The ranges disclosed by Sungail would be expected to meet or overlap those claimed in claims 16 and 17 for starting particle size. When claimed ranges 
Regarding claims 18 and 19, Sungail discloses treated particle size from 0.5 micron to about 250 microns [0013], [0024], of which D90 (maximum size of 90% of particles) is about 20 microns to about 80 microns [0039], [0184] about 30 microns to about 100 microns [0105], about 30 microns to about 70 microns [0115]. Sungail discloses that the plasma heat treatment affects particle size distribution [0023]. In view of the feedstock powder particle sizes disclosed by Sungail [0069-71], Sungail discloses conditions which overlap those of both claims 18 and 19. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungail (US20200078861), as applied to claim 1 above, and further in view of ISO 9276-6 (ISO, ISO. "9276–6 Representation of Results of Particle Size Analysis—Part 6: Descriptive and Quantitative Representation of Particle Shape and Morphology." ISO, Geneva (2008): 23).
Regarding claim 3, Sungail discloses that treated powder particles meet size and shape requirements (aspect ratio) with respect to the extent those particles are spherical [0024], [0027], [0066], but Sungail does not disclose measuring sphericity using ISO 9276-6. ISO 9276-6 itself states that ISO 9276 part 6 specifies rules and nomenclature for the description and quantitative representation of particle shape and morphology (Abstract first paragraph, Scope first paragraph) and that the aim of particle analysis is to determine the most appropriate characterization method for a particular application which implies a profound understanding of the relationship between particle characteristics and macroscopic product and process properties (Abstract fourth paragraph). ISO 9276-6 teaches that Broad industrial use of image 
Regarding claim 4, Sungail discloses embodiments in which the treated powder “consists of” a spherical shape [0024], thereby excluding other powder shapes from that particular embodiment. A spherical shape by definition, ad mathematically has a sphericity, and thereby average sphericity, of 1, which directly meets the additional limitations of claim 4.

Claims 5-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungail (US20200078861), as applied to claim 1 above, and further in view of Marantz (US5144110).
Regarding claim 5, Sungail does not disclose the plasma source comprises a plurality of plasma torches.
Marantz teaches an apparatus which feeds particulate feedstock through a plasma field (free standing plasma) (column 1 lines 21-44) in plasma chamber (chamber 84 with bore 88 Fig. 1, column 8 line 55 to column 9 line 35). Marantz teaches that the apparatus comprises a plasma source comprises a plurality of plasma torches (plasma spray apparatus of this invention includes at least two, three of more preferably at least four plasma generating means or pilot plasma guns, each generating a plasma of ionized plasma gas column 4 lines 37-41). 
Both Sungail and Marantz teach heating feedstock particles in a plasma field.
It would have been obvious for one of ordinary skill in the art to apply the assembly taught by Marantz and thereby heat with a plasma source comprises a plurality of plasma torches in the process disclosed by Sungail because Marantz teaches that arrangements with multiple plasma torches facilitates coolant passage design, provides a more compact plasma spray apparatus, and provides uniform heating in a process which heats particle feedstock in a plasma field.
Regarding claim 6, Marantz teaches that angular arrangement of plasma sources makes possible the advantageous of axial injection of feedstock material (column 12 line 59 to column 13 line 3) and shows that plasma sources are arranged at an angle to the feedstock inlet to converge at a point (intersection) below feedstock inlet (Figs. 1, 6, 9). In order to attain the advantageous axial injection and simply in applying the plurality of plasma torches in the process disclosed by Sungail as applied above, it would have been obvious for one of ordinary skill in the art to arrange the plasma torches at an angle to the particulate feed to converge at a point below the feedstock nozzle.
Regarding claim 7, Sungail discloses adjusting the distance from the plasma torch to the feeding nozzle [0066], which in the assembly of Sungail in view of Marantz as applied above requires adjusting the vertical position of the feedstock discharge nozzle (Marantz Fig. 1).
Regarding claim 9, Marantz shows that the focal point is located at the top (conical throat 96) of the bore portion in the chamber (Fig. 1, 6, column 9 lines 10-16). In arranging the assembly in view of Marantz as described above (column 12 line 59 to column 13 line 3), it 
Regarding claim 10, Marantz discloses that within the assembly, a vortex of gas forms in the anode bore sheathing (constricting) the plasma (column 5 lines 35-39), that channels introduce gas to the throat area of the bore in the chamber in a spinning or whirling manner (column 9 lines 53-65), and overall Marantz discloses that gas flows through the cathode area (chamber 84) and through the anode opening (bore 88) (column 4 lines 50-61, column 11 lines 53-66, Fig. 6). In applying the plasma torch assembly to the process of Sungail as described above, one of ordinary skill in the art would have necessary formed portions around the plasma chamber which distribute the sheath gas.
Regarding claim 11, Marantz discloses that the gas is drawn into the straight bore portion of passage (column 11 lines 53-66, Fig. 6); therefore, in applying the plasma torch assembly to the process of Sungail as described above, one of ordinary skill in the art would have created a substantially cylindrical passage (bore 88) through which gas must flow.
Regarding claim 12, Marantz defines components and positions with respect to axially located feedstock tube (column 4 lines 21-61, Fig. 1), and Marantz explicitly identifies the bore with the dielectric coated throat which defines the gas flow as central (column 9 lines 1-35). All components in the assembly taught by Marantz, including any chambers, are therefore to some extent “defined by” some body which is central.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungail (US20200078861) in view of Marantz (US5144110) as applied to claims 1, 10, and 12 above and further in view of Dorval Dion (US 20200180034).

Dorval Dion teaches plasma processing of materials to produce fine metal powder [0002], [0011], which Dorval Dion suggests can be applied to powder feedstock [0062]. Dorval Dion defines a confinement chamber (154 Figure 2) around the plasma area where the heat treatment takes place [0050]. Dorval Dion teaches that the components which provide the feedstock are made of graphite [0046], the confinement chamber [0058], and the housing component (converging cap 152) which locates feedstock inlet and plasma source [0050], [0058]. Dorval Dion teaches that graphite will not melt, has a very high sublimation point, exhibits a strong resistance to thermal shocks, and that graphite is also affordable, readily available and can be easily machined [0058].
Both Sungail and Dorval Dion teach heat treating feedstock powder in a plasma field. Marantz teaches that plasma processing in general is high temperature processing (column 12 lines 9-28).
Given the properties which Dorval Dion teaches for graphite in plasma processing powder feedstock [0058], it would have been obvious for one of ordinary skill in the art to form at least one of any of the components which defines the assembly to some extent in the process disclosed by Sungail in view of Marantz from graphite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180169763 discloses producing powder from a wire in a powder treatment assembly comprising: directing the feedstock into a plasma chamber within a reactor of the powder treatment assembly; exposing the feedstock powder to a plasma field generated by a plurality of plasma torches at a focus point above the inlet to the plasma chamber (Fig. 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736